DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 recites the limitation "a third connecting structure" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The issue here lies in the fact that, although “a third connecting structure” is properly introduced in line 3 of the claim, and then referred to in the last line of claim 11, there is no first connecting structure claimed. A second connecting structure is introduced as a concept in line 10 of claim 11. However, without a first connecting structure claimed, it is unclear how the hypothetical three connecting structures would interact-because only the second and third connecting structures are claimed and given a structural interconnection. As none of claims 12-16 and 20 rectify this issue, these claims must likewise be rejected under 35 USC 112 second paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shepherd et al. (U.S. Patent Number 6274100, from hereinafter “Shepherd”).
In regards to claim, Shepherd teaches a source storing apparatus (abstract) comprising a source tank and a shielding plug (FIG. 1, housing 10 of cylindrical formation, top 14, tower 16, door 18) being provided with an opening and an accommodating cavity (FIG. 1, housing 10 has an empty space that contains blocks 32 and 34 that carries cobalt 60 sources, top 14, tower 16, door 18), the accommodating cavity being configured to accommodate a cobalt 60 source box (FIG. 1, blocks 32 and 34 that carries cobalt 60 sources, turntables 40b and 40d, rotatable carousel 72), the shielding plug being configured to seal an opening of the accommodating cavity (FIG. 1, housing 10 has an empty space that contains blocks 32 and 34 that carries cobalt 60 sources, top 14, tower 16, door 18) wherein a first connecting structure is provided on the cobalt source box (FIG. 1, blocks 32 and 34 that carries cobalt 60 sources, turntables 40b and 40d, rotatable carousel 72), a second connecting structure is provided on an outer side of the shielding plug, and a first connecting structure is detachably connected to the pickup structure (columns 2-5, lines 46-11).
In regards to claim 2, Shepherd teaches that the pickup structure comprises an elastic member snappable into a first connecting structure to connect the cobalt source to the shielding plug (columns 2-5, lines 46-11).
In regards to claim 3, Shepherd teaches that the pickup structure is directly connected to the shielding plug (columns 2-5, lines 46-11).
Allowable Subject Matter
Claims 17-19 are allowed.
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In regards to claim 4 and 17, the closest prior art cited above fails to teach these additional limitations, specifically the slot/first and second opening intercommunication.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M IPPOLITO whose telephone number is (571)270-7449.  The examiner can normally be reached on Monday-Thursday 6:00am-4:00pm Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881